Case 16-28444        Doc 47     Filed 12/31/18     Entered 12/31/18 17:23:47          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 28444
         Danielle N Young

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/05/2016.

         2) The plan was confirmed on 01/09/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 09/12/2018.

         6) Number of months from filing to last payment: 24.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-28444             Doc 47             Filed 12/31/18    Entered 12/31/18 17:23:47                 Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $13,749.96
           Less amount refunded to debtor                                    $262.15

 NET RECEIPTS:                                                                                               $13,487.81


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $3,745.66
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $593.64
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $4,339.30

 Attorney fees paid and disclosed by debtor:                                $0.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim        Principal       Int.
 Name                                            Class   Scheduled      Asserted         Allowed         Paid         Paid
 Algonquin Apartments LLC                    Unsecured           0.00      1,308.04         1,308.04           0.00        0.00
 American InfoSource LP as agent for Direc   Unsecured         800.00        800.78           800.78           0.00        0.00
 Carroll Pkwy Condo Association              Unsecured      3,436.69            NA               NA            0.00        0.00
 City of Chicago Department of Revenue       Unsecured     16,100.24     17,416.64        17,416.64            0.00        0.00
 Commonwealth Edison Company                 Unsecured      1,200.00            NA               NA            0.00        0.00
 Credit Union 1                              Unsecured         698.65        698.65           698.65           0.00        0.00
 Great American Finance Company              Unsecured      1,457.83       1,457.83         1,457.83           0.00        0.00
 Illinois Tollway                            Unsecured         600.00           NA               NA            0.00        0.00
 Ingalls Memorial Hospital                   Unsecured           0.00      1,726.13         1,726.13           0.00        0.00
 Internal Revenue Service                    Unsecured           0.00          0.01             0.01           0.00        0.00
 Internal Revenue Service                    Priority       2,165.55       2,165.55         2,165.55           0.00        0.00
 Midwest Emergency Associates LLC            Unsecured         162.93        162.93           162.93           0.00        0.00
 Nissan Infiniti LT                          Secured       21,707.45     21,707.45        21,707.45       7,977.85    1,170.66
 Peoples Energy Corp                         Unsecured         286.26        286.26           286.26           0.00        0.00
 Speedy Cash                                 Unsecured         114.00        113.78           113.78           0.00        0.00
 Sprint                                      Unsecured      1,527.33       1,527.33         1,527.33           0.00        0.00
 Sprint                                      Unsecured         773.96        773.96           773.96           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-28444        Doc 47      Filed 12/31/18     Entered 12/31/18 17:23:47             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $21,707.45          $7,977.85           $1,170.66
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $21,707.45          $7,977.85           $1,170.66

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $2,165.55               $0.00             $0.00
 TOTAL PRIORITY:                                          $2,165.55               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $26,272.34               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,339.30
         Disbursements to Creditors                             $9,148.51

 TOTAL DISBURSEMENTS :                                                                     $13,487.81


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
